Exhibit 10.43

FIRST AMENDMENT TO LEASE AGREEMENT

This First Amendment to Lease Agreement (the “Amendment”) is entered into as of
December 22, 2011 (the “Amendment Effective Date”) to amend the Lease Agreement,
dated November 23, 2011 (the “Lease”), between AVI BioPharma, Inc., an Oregon
Corporation (“Landlord”), and Perpetua Power Source Technologies, Inc., an
Oregon corporation (“Tenant”). Landlord and Tenant may each be referred to
herein as a “Party,” or collectively as the “Parties.”

WHEREAS, Landlord and Tenant entered into the Lease, whereby Tenant leases the
Premises from Landlord.

WHEREAS, the Parties mutually wish to extend the date by which Landlord must
receive the Lender’s consent to the Lease.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Defined Terms. Capitalized terms that are used in this Amendment have the
meanings set forth in the Lease, unless otherwise defined in this Amendment.

2. Amendment.

(a) Effective as of the Amendment Effective Date, Section 1(c) of the Lease
shall be replaced in its entirety with the following:

“(c) This Lease is also conditioned upon Landlord receiving consent to this
Lease, if required, from Landlord’s lender, the successor in interest to Cowlitz
Bank (“Lender”), within sixty (60) days after the Commencement Date. Landlord
will use commercially reasonable efforts to obtain Lender’s consent to this
Lease within the 60-day period, if such consent is required by Lender’s loan
documents. If Lender’s consent is required and cannot be obtained within sixty
(60) days after the Commencement Date, then (unless the parties agree to extend
the deadline) the Lease will be deemed void from its inception.”

3. Full Force and Effect. Except as specifically provided in this Amendment, the
terms and conditions of the Lease remain in full force and effect.

4. Entire Agreement. This Amendment together with the Lease (to the extent not
amended hereby) and all attached schedules thereto represent the entire
agreement of the Parties and shall supersede any and all previous contracts,
arrangements or understandings between the Parties with respect to the subject
matter herein.

 

1



--------------------------------------------------------------------------------

5. Modification. No provisions of this Amendment may be modified or amended
unless expressly agreed upon in a writing signed by the Parties, nor shall any
terms be waived unless expressly agreed upon in a writing signed by the Party
charged therewith.

6. Counterparts. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Oregon without regards to the conflicts
of laws principals.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the Amendment Effective Date.

 

AVI BIOPHARMA, INC.     PERPETUA POWER SOURCE TECHNOLOGIES, INC. By:  

/s/ Christopher Garabedian

    By:  

/s/ Nicholas Fowler

Name:  

Christopher Garabedian

    Name:  

Nicholas Fowler

Title:  

President and CEO

    Title:  

CEO

 

3